office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 rfboone postf-124073-11 uilc date date to associate area_counsel ----------- large business international from senior technician reviewer branch income_tax accounting subject public_utility exception this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ---------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------ regulatory agency ----------------------------------------------------- statute ----------------------------------- year dollar_figurea ------- ------------------- postf-124073-11 date date date region a ---------------------- ---------------------- ------------------- ------------- court ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------- settlement agreement --------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- product a tier period period period issue -------------------------------------------------- -------------- -------- ------------- --------------------------- whether the taxpayer was a regulated_public_utility within the meaning of sec_1341 of the internal_revenue_code for the taxable years that include the refund period as defined below conclusion the taxpayer was a regulated_public_utility within the meaning of sec_1341 for the taxable years that include the refund period facts taxpayer sells product a through various corporations that file a consolidated federal_income_tax return ------------------------------------------------------------------------------------------- -------------------------------------- because of various physical constraints until recently the production and sale of product a in a given region was done by a single vertically integrated provider or a very limited number of providers to prevent these providers from exercising market power to charge excessive prices the production and sale of product a has historically been postf-124073-11 subject_to extensive state and federal regulation under these regulatory regimes the regulatory body typically approved specific rates at which a particular provider was allowed to sell product a these rates were generally designed though not guaranteed to allow the seller to recover its reasonably incurred costs plus a specified rate of return rates determined on a rate-of-return basis recently vertically integrated providers and sellers of product a have been broken up and a market-based competitive system developed to establish the prices at which product a is sold in particular the tier rates for the sale of product a region a began the process of shifting to a competitive method of determining tier rates for product a during period competitive bidding among buyers and sellers for tier sales of product a began during period the competitive bidding markets that region a implemented for tier sales of product a generally required that such prices be determined shortly before such products were intended to be used consequently hereafter we will refer to these markets for the tier sale of product a as the spot markets the spot markets were important to trade in product a because a large portion of the product a bought and sold for use in region a was required to be obtained through these markets generally in a spot market bids to sell or buy would be ranked and a single market clearing price would be established for all the buyers and sellers in the market that is for a given sales period and a given spot market all sellers of product a that bid at or below the market clearing price for quantities of product a would be entitled to receive the market clearing price for those quantities of product a produced and sold for use during the period covered by the auction to qualify to participate in the spot markets sellers had to obtain the permission of regulatory agency regulatory agency only approved a seller’s participation in the spot markets if it believed the seller would not be able to exercise market power to charge excessive prices although prices in the spot markets were determined by bidding among buyers and sellers regulatory agency retained the duty to ensure that the prices charged for tier sales of product a were just and reasonable notwithstanding expectations beginning in period spot prices for product a reached prices substantially higher than had been the case in prior periods in response to a complaint by a buyer of product a regulatory agency began an investigation to determine the causes of these price increases and to determine if the prices charged were just and reasonable regulatory agency also established a refund period beginning on date which was subsequent to the initial order by establishing a refund period regulatory agency put sellers in the spot markets on notice that they might be required to refund some sales proceeds if it determined that the prices charged during the refund period were not just and reasonable as used in this memorandum refund period refers to the period between date and date postf-124073-11 regulatory agency concluded that there were flaws in the spot markets’ structure and rules the structure of the spot markets also made the markets susceptible to manipulation by sellers of product a especially when demand for product a was high in relation to supply as had been the case during the marked increase in prices for product a regulatory agency concluded that prices for product a had become unjust and unreasonable and that absent some changes might continue to remain unjust and unreasonable in response to these findings regulatory agency issued a number of orders intended to fix or mitigate the problems in the markets to determine the proper amount of refunds due for the refund period regulatory agency initiated processes designed to determine just and reasonable rates for sales of product a to do this regulatory agency generally tried to reasonably approximate the prices at which product a would have sold during the refund period if the spot markets had operated in a competitive manner these processes involved lengthy investigations and hearings and also involved voluminous comments and input from parties involved in the affected markets in addition there were issues regarding the amount of certain production_costs that should be taken into account in determining the competitive market price of product a issues arose as to whether sellers of product a should be allowed to offset certain excluded production_costs that is costs not taken into account in the formula for determining the competitive market price for product a against their refund liability and if so how the excluded costs should be calculated finally even if there had been general agreement among the affected parties regarding the methodology to be employed to determine the sellers’ refund liability which there was not there were also a large number of factual disputes that added more complexity to the process ultimately regulatory agency and taxpayer entered into a settlement agreement regarding a number of claims asserted against taxpayer arising from taxpayer’s participation in the relevant markets for product a among the issues settled was taxpayer’s obligation to return amounts earned from the sale of product a during the refund period pursuant to the settlement agreement taxpayer was required to write off dollar_figurea of receivables as a repayment of amounts previously reported as gross_income from the sale of product a during the refund period for year taxpayer has claimed the tax benefits of sec_1341 with respect to the receivables that have been written off exam asserts that sec_1341 does not apply because taxpayer is not a regulated_public_utility for purposes of sec_1341 law and analysis sec_1341 to qualify for the tax benefits of sec_1341 a taxpayer must satisfy the following three requirements of sec_1341 postf-124073-11 a the taxpayer must have included an item in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to the item a a deduction must be allowable to the taxpayer for the current taxable_year because it was established after the close of the taxable_year or years of income inclusion that the taxpayer did not have an unrestricted right to the item or portion thereof and a the amount of the deduction must exceed dollar_figure when it applies sec_1341 imposes on the taxpayer the lesser_of the normal income_tax for the year in which excess income is restored by the taxpayer with a deduction for the amount restored sec_1341 or a tax computed for the current taxable_year without the deduction for the restored item_of_income but with a reduction in tax equal to the amount that the tax for the year in which the taxpayer received the excess income would have been decreased if the amount restored had been excluded from income in that year sec_1341 the inventory rule and the public_utility exception even if the requirements of sec_1341 - are satisfied the tax benefits of sec_1341 are denied for deductions that fall within the inventory rule_of sec_1341 the inventory rule_of sec_1341 denies the tax benefits of sec_1341 to any deduction allowable with respect to an item which was included in gross_income by reason of the sale_or_other_disposition of stock_in_trade of the taxpayer or other_property of a kind which would properly have been included in the inventory of the taxpayer if on hand at the close of the prior taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business for purposes of this memorandum we assume that product a is inventory subject_to the inventory rule_of sec_1341 however an exception to the inventory rule applies in the case of certain refunds required to be made by regulated public_utilities the public_utility exception specifically sec_1341 provides an exception to the inventory rule if the deduction arises out of refunds or repayments with respect to rates made by a regulated_public_utility as defined in sec_7701 without regard to certain gross_income tests pertaining to revenue from regulated rates contained in the last two sentences thereof if such refunds or repayments are required to be made by the government political_subdivision agency_or_instrumentality referred to in such section or by an order of a court or are made in settlement of litigation or under threat or imminence of litigation postf-124073-11 sec_7701 defines a regulated_public_utility in part as a corporation engaged in the furnishing or sale of certain items including product a if the rates for the sale of such items have been established or approved by certain entities regulatory agency qualifies as one of the entities referred to in the statute the remaining issue to be resolved is whether any deduction that arises out of the refunds at issue is allowable with respect to rates that have been established or approved by regulatory agency congress added sec_1341 when it enacted the internal_revenue_code of the initial house reported version of the bill did not contain the public_utility exception however several people who testified at the senate hearings on the proposed_legislation advocated for the inclusion of a public_utility exception to the inventory rule because public utilities’ rates were frequently subject_to regulatory review and utilities would not qualify for the adjustment provided under the now-repealed sec_462 allowing an accrual basis merchant or manufacturer to charge refunds against reserves_for_estimated_expenses the senate report to the act provides your committee has provided that the exclusion of refunds pertaining to inventory sales will not exclude from the benefits of this section refunds made by a regulated_public_utility as defined in sec_1503 if such refunds or repayments are required to be made by the government political_subdivision agency_or_instrumentality referred to in such section thus refunds of charges for the sale of natural_gas under rates approved temporarily would be eligible for the benefits of this section s rep no 83d cong 2d sess congress enacted sec_1341 and the predecessor to sec_7701 sec_1503 of the code when it was understood that a regulated public utility’s rates were determined on a rate-of-return basis however there is nothing in the statutory language of sec_7701 nor in the legislative_history to the act that limits established or approved rates to rates determined on a rate-of-return basis sellers of product a had to obtain authorization from regulatory agency to sell at market-based rates in the spot markets a seller’s tariff for these markets did not consist of filed rates at specific amounts but rather a set of rules that had to be followed by market participants in determining the price of product a we do not believe that an authorization to sell at market-based rates in a market that is governed by a detailed set the internal_revenue_code of hearings before the committee on finance united_states senate 83d cong 2d sess on h_r statement of edison electric institute new york n y see also statement of committee of executives on taxation of the american gas association new york n y pincite3 recommending same language change for the same reasons statement of i m avent attorney independent natural_gas association pincite recommending a similar language change postf-124073-11 of rules in and of itself results in established or approved rates within the meaning of sec_7701 however in the instant case regulatory agency was under a continuing statutory obligation to ensure that the market-based rates were just and reasonable see statute when regulatory agency became aware that there might be problems that caused the rates charged not to be just and reasonable regulatory agency investigated the operation of the spot markets with respect to the amounts at issue by establishing the refund period on a prospective basis regulatory agency put taxpayer and other sellers of product a on notice that they might be required to refund some of their proceeds from sales of product a made during the refund period when regulatory agency determined that the rates charged for the refund period were not just and reasonable regulatory agency started a lengthy process to determine specific rates for the sale of product a for periods during the refund period that would satisfy the just and reasonable standard to determine just and reasonable rates for the refund period regulatory agency generally attempted to determine what market- based rates would have been if the spot markets had operated in a competitive manner rather than adopting a rate-of-return approach to determine what these rates would have been regulatory agency used economic theory rather than observations of independent market prices granted there was probably no independent comparable market for product a from which regulatory agency could have obtained market quotes however regulatory agency’s use of economic theory rather than observations of independent comparable market prices supports the conclusion that regulatory agency was taking active steps to establish or approve the just and reasonable price furthermore had this process completely run its course regulatory agency would have made a determination of specific rates for the legal sales prices for product a during the refund period we believe this is enough to satisfy the established or approved requirement of sec_7701 we recognize that it is necessary to interpret existing statutes to further congressional intent in light of changing circumstances the result we reach is consistent with the purpose of the regulated_public_utility exception to the inventory rule as reflected in sec_1341’s legislative_history as enacted the exception was meant to allow utilities to obtain sec_1341 tax benefits for refunds of amounts collected under temporary rates that were subject_to later adjustment when made final this is exactly what happened in the instant case although the temporary rates in the instant case were not specifically set by regulatory agency with respect to the refund period regulatory agency exercised its statutory duty to establish or approve final just and reasonable rates for the period the refunds that taxpayer made were with respect to these rates within the meaning of sec_1341 regulatory agency has the authority to resolve issues through settlement and the rates are no less established or approved by regulatory agency because the refund obligation was resolved by settlement postf-124073-11 therefore we conclude that the taxpayer was a regulated_public_utility within the meaning of sec_1341 for the taxable years that include the refund period this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions associate chief_counsel income_tax accounting by jeffrey t rodrick senior technician reviewer branch income_tax accounting
